IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA FELER |
ASHEVILLE DIVISION ASHEVILLE, Ae

DOCKET NO. 1:19-CR-00037 DEC 3 @ 2019
U.S. DISTRICT Cate

 

UNITED STATES OF AMERICA ) WESTERN BIST MCT OF sic
) CONSENT ORDER AND
ov. ) JUDGMENT OF FORFEITURE
)
PAMELA YVETTE GREEN )

WHEREAS, the defendant, PAMELA YVETTE GREEN, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal
offenses under which forfeiture may be ordered;

WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant’s offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); and is therefore subject to forfeiture pursuant to
18 U.S.C. § 981 (a)(1), and 28 U.S.C. § 2461(c).

WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P, 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b){1) & (c)(2), the Court finds
that the amount of money set forth herein is the amount of money that the defendant
will be ordered to forfeit as a result of the offense(s) to which the defendant has
pleaded guilty;

WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

 
NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

e A personal money judgment in forfeiture in the amount of
$151,800.00, which sum represents proceeds obtained, directly or
indirectly, from the offense pleaded to.

The personal money judgment in forfeiture shall be included in the sentence
of the defendant, and the United States Department of Justice may take steps to
collect the judgment from any property, real or personal, of the defendant, in
accordance with the substitute asset provisions of 21 U.S.C. § 853(p).

Upon the seizure of any property to satisfy all or part of the judgment, if and
to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n), and/or
other applicable law, the United States shall publish notice and provide direct written
notice of this forfeiture. .

Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney’s Office is authorized to conduct any discovery needed
to identify, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P. 45.

[THIS SECTION INTENTIONALLY LEFT BLANK]
Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this
order shall be final as to defendant upon filing.

<

| (ba JONATHAN D. LETZRING
Assistant United States Attorney

tou Prem Cres

PAMELA WETTE GREEN
PAMELAYN

Ir Ynte

EMILY M. JONES
Attorney for Defendant

SO AGREED:

 

 

ge
Signed: Lecomer 7° 019

 

  

Western District ofANorth Carolina

 
